Filed 8/16/21 P. v. Finocchio CA1/4
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FOUR


 THE PEOPLE,
          Plaintiff and Respondent,
                                                                A160469
 v.
 JOSEPH MICHAEL FINOCCHIO,                                      (Solano County
                                                                Super. Ct. No. FCR348373)
          Defendant and Appellant.


        Defendant Joseph Michael Finocchio appeals a judgment convicting
him of attempted murder with several gun use enhancements. He contends
the trial court erred in admitting into evidence the victim’s preliminary
hearing testimony and statements made by the victim to the police shortly
after the shooting. We find no prejudicial error in the admission of this
evidence at trial. The Attorney General notes, however, and defendant does
not dispute, that the trial court failed to properly sentence defendant on one
of the gun use enhancements. Accordingly, we will remand for resentencing
on the enhancement and affirm the judgment in all other respects.




                                                        1
                                  Background
      Defendant was charged with one count of premeditated attempted
murder. (Pen. Code,1 §§ 187, subd. (a), 664, subd. (a).) The information
alleged that he personally used a firearm and personally and intentionally
discharged a firearm (§§ 12022.5, subd. (a), 12022.53, subds. (b) & (c)) and
that he had a prior strike conviction (§§ 667, subds. (b)–(i), 1170.12) and a
prior serious felony conviction (§ 667, subd. (a)(1)).
      At trial, testimony was presented that defendant knew the victim
through defendant’s ex-girlfriend, Nancy,2 and that defendant was angry
with the victim because he believed the victim was dating Nancy.
      Nancy testified that she and defendant broke up about a week before
the shooting. On the day of the shooting, she and the victim went to the
house she had shared with defendant to collect her belongings. As she was
pulling out of the driveway, she saw defendant exit a neighbor’s house. The
victim told her to drive away. As she left the scene, she saw the victim
walking towards his truck; she did not see any signs of an altercation
between him and defendant. She waited for the victim four or five blocks
away from the house, but when he did not arrive she drove back towards the
house. As she was doing so, the victim came driving towards her. He stopped
his truck, climbed into her truck and said, “Take me to the hospital.” At the
hospital, the victim was treated for a gunshot wound to his chest.
      The victim was unavailable to testify at trial. Over defendant’s
objection, a transcript of his preliminary hearing testimony was admitted
into evidence. At the preliminary hearing, the victim acknowledged his


      1   All statutory references are to the Penal Code unless otherwise noted.
      2 For the purpose of confidentiality, we refer to defendant’s ex-girlfriend
by her first name only.


                                         2
friendship with Nancy but then answered “I don’t remember” to virtually
every question posed by the prosecutor. When asked if he was intentionally
saying he did not remember things that he actually remembered, he replied
“No. I really don’t remember.” Defense counsel did not ask the victim any
questions at the preliminary hearing.
      Over defendant’s objection, two police officers testified to statements
the victim made to them while at the hospital The victim told Officer Laura
Bellamy that as he sat in the passenger seat of his truck, he saw someone
walk to the front of the vehicle. The person fired a gun and he heard a
gunshot. He moved to the driver’s seat and reversed the vehicle. He heard
three more gunshots and drove away. He believed the last shot struck him in
the chest. He did not “see who [the shooter] was” but he described the shooter
as “a shorter[] white male, wearing a darker colored beanie.” He had not seen
defendant while at the residence and did not know if defendant was the one
who shot him. He told the officer that about a week before the shooting when
he and Nancy had previously tried to retrieve her belongings, he and
defendant had gotten into a fight. He claimed, however, that “after the
scuffle, there’s no beef.” Despite these initial statements, towards the end of
the interview he acknowledged that “he was 90 percent sure [defendant] did
it.” He told the officer that he could identify defendant when defendant stood
on the grass as he drove forward but explained he was not forthcoming
because “he didn’t want to be labeled as a rat.”
      After telling the officer he was 90 percent sure defendant was the
shooter, the victim explained that defendant was there when he and Nancy
arrived at the house to retrieve her belongings. Because defendant “was
yelling,” the victim told Nancy to leave while he gathered the rest of her
clothing. As he drove away, he saw defendant on the corner. He swerved as



                                        3
defendant fired three shots. He was hit by the last shot. When he saw
Nancy’s truck approaching, he honked his horn to get her attention, told her
he had been shot, and asked her to take him to the hospital.
      Police Detective Lisa Sampson spoke with the victim at the hospital
after his interview with Officer Bellamy. The victim identified defendant by
his photograph as the shooter. He clarified that at the time he told Nancy to
leave he had not seen defendant. Rather, he heard two men arguing and
assumed that one of them was defendant. As he got into his truck, someone
shot in his direction and yelled something like, “I thought I told you not to
come back around here.” As he tried to drive away, the shooter, who was
standing in the grass at the corner, fired three shots, striking him in the
chest with the last shot.
      A .22 caliber handgun subsequently was found hidden in defendant’s
house. The gun used bullets consistent with the casings recovered near the
scene of the shooting.
      The jury found defendant guilty of attempted murder and found the
firearm allegations true, but found not true the allegation that defendant
committed the crime willfully, deliberately, and with premeditation. The trial
court found that defendant had suffered a prior strike conviction and a prior
serious felony conviction.
      Defendant was sentenced to an aggregate term of 29 years in prison:
the midterm of seven years for the offense, doubled to 14 years because of his
prior strike, plus 10 years for using a firearm pursuant to section 12022.53,
subdivision (b) and an additional five years pursuant to section 667,
subdivision (a). The court stayed the section 12022.5 enhancement pursuant
to section 654 and dismissed the section 12022.53, subdivision (c)
enhancement pursuant to section 1385.



                                       4
      Defendant timely filed a notice of appeal.
                                  Discussion
   1. The victim’s preliminary hearing testimony was properly admitted
      pursuant to Evidence Code section 1291.
      “A criminal defendant has the right, guaranteed by the confrontation
clauses of both the federal and state Constitutions, to confront the
prosecution’s witnesses.” (People v. Herrera (2010) 49 Cal.4th 613, 620.)
However, there is “ ‘ “an exception to the confrontation requirement where a
witness is unavailable and has given testimony at previous judicial
proceedings against the same defendant [and] was subject to cross-
examination.” ’ ” (Id. at p. 621.) California codifies this exception in Evidence
Code section 1291, subdivision (a), which provides that “former testimony,”
such as preliminary hearing testimony, does not constitute inadmissible
hearsay “if the declarant is unavailable as a witness,” 3 and “[t]he party
against whom the former testimony is offered was a party to the action or
proceeding in which the testimony was given and had the right and
opportunity to cross-examine the declarant with an interest and motive
similar to that which he has at the hearing” (id., subd. (a)(2)).
      Defendant challenges the admissibility of the victim’s preliminary
hearing testimony under section 1291, subdivision (a)(2) on two grounds. He
argues that the victim’s “refusal to testify” deprived him of an adequate
opportunity for cross-examination. Alternatively, he argues that given the
victim’s testimony, his interest in impeaching or challenging the victim at the

      3 Under Evidence Code section 240, subdivision (a)(5), a witness is
unavailable when he or she is “[a]bsent from the hearing and the proponent
of his or her statement has exercised reasonable diligence but has been
unable to procure his or her attendance by the court's process.” Defendant
does not challenge the trial court’s finding that the victim was unavailable at
trial.


                                        5
preliminary hearing was not the same as his interest in challenging that
testimony at trial. We disagree.
      Defendant was given the opportunity to cross-examine the victim at the
preliminary hearing but declined to do so. Counsel’s decision not to cross-
examine the victim because of the victim’s purported lack of memory does not
mean that defendant was denied the opportunity for cross-examination. By
failing to undertake any cross-examination of the victim, defendant failed to
establish a record for his claim. When the victim was called to testify at the
preliminary hearing, one officer had already testified to his identification of
defendant as the shooter. Had counsel directly confronted the victim with his
statements to the police on cross-examination and had he remained
completely silent or unresponsive, it might be argued that his silence or
unresponsiveness effectively denied defendant his constitutional right of
confrontation.4 We cannot presume, however, that the victim would have
remained silent or unresponsive to questions defense counsel never asked.
(See State v. Nyhammer (2009) 197 N.J. 383, 414 [963 A.2d 316, 334] [“That
counsel decided to forgo critical cross-examination because of [the witness’s]
unresponsiveness to many questions on direct does not mean that defendant
was denied the opportunity for cross-examination.”]; People v. Garcia-
Cordova, 2011 IL App (2d) 070550-B [963 N.E.2d 355, 370] [“Where a
defendant does not attempt to cross-examine a witness on her out-of-court



      4 In his reply brief, defendant identifies the type of questions he might
have asked the victim at the preliminary hearing. “The important questions
had to do with [the victim’s] statements to the police which he said he did not
remember. How well could he see the shooter? How far away was the
shooter? Had he consumed drugs or alcohol that evening? Did drugs or
alcohol affect his ability to observe? What was the basis of his identification
of [defendant]?”


                                        6
statements, he cannot complain that the witness was unavailable for cross-
examination.”].)
      For this reason, defendant’s reliance on People v. Giron-Chamul (2016)
245 Cal.App.4th 932 is misplaced. In that case, the court held that the
victim’s refusal to answer questions on cross-examination denied defendant
his constitutional right to confrontation. (Id. at p. 961.) The court
emphasized, however, that the issue before it involved the minor’s “refusal to
answer . . . important questions” on cross-examination, not her real or feigned
failure to remember. (Id. at p. 965 [noting that “a witness’s failure to
remember, whether real or feigned, generally does not deny the defendant an
opportunity for effective cross-examination”].) The court expressly observed
that “[t]his is not a case where the defendant had an opportunity for cross-
examination but chose to forgo it as a matter of strategy.” (Id. at p. 964, citing
State v. Nyhammer, supra, 197 N.J. at p. 414 [963 A.2d at p. 334].)
      Defendant’s suggestion that he had no motive to cross-examine the
victim at the preliminary hearing is not persuasive. As noted above, by the
time the victim testified at the preliminary hearing, Officer Bellamy had
already testified to the victim’s prior statement and identification of
defendant as the shooter. Thus, the motivation for cross-examining the victim
at the preliminary hearing—to call into question the reliability of his prior
identification—was no different than the motivation for doing so at trial.
      Accordingly, there was no error in the admission at trial of the victim’s
preliminary hearing testimony.
   2. The victim’s statements to the police were admissible under Evidence
      Code section 1294.
      Evidence Code section 1294 permits the statements of an unavailable
witness to be introduced at trial as prior inconsistent statements of the
witness if the statements were previously introduced at the preliminary


                                        7
hearing.5 Evidence Code section 1294 was “designed to overcome the
admissibility problems associated with out-of-court statements which are
inconsistent with an unavailable witness’s former testimony by requiring
that the recorded statement be introduced at the prior hearing where the
witness actually testified. It is well settled that the inherent unreliability
typically associated with such out-of-court statements may be deemed
nonexistent when the defendant has had an opportunity to question the
declarant about the statements.” (People v. Martinez (2003) 113 Cal.App.4th
400, 409.)
      Here, Evidence Code section 1294 applies because (1) the victim was an
unavailable witness at trial; (2) his testimony at the preliminary hearing was
admitted at trial pursuant to Evidence Code section 1291; (3) the statements
that he made to the police officers were inconsistent with his testimony at the
preliminary hearing that he could not remember the shooting6; and (4)
defendant was given an opportunity to cross-examine the victim about his

      5  Evidence Code section 1294, subdivision (a) reads: “The following
evidence of prior inconsistent statements of a witness properly admitted in a
conditional examination, preliminary hearing, or trial of the same criminal
matter pursuant to Section 1235 is not made inadmissible by the hearsay
rule if the witness is unavailable and former testimony of the witness is
admitted pursuant to Section 1291: [¶] (1) A video or audio recorded
statement introduced at a conditional examination, preliminary hearing, or
prior proceeding concerning the same criminal matter. [¶] (2) A transcript,
containing the statements, of the conditional examination, preliminary
hearing, or prior proceeding concerning the same criminal matter.”
      6Defendant does not challenge the trial court’s finding that the victim’s
statements to the officers were admissible as prior inconsistent statements
because the victim’s lack of memory could be found to be feigned and his
testimony was deliberately evasive. (See People v. Johnson (1992) 3 Cal.4th
1183, 1219–1220 [as long as there is a reasonable basis for concluding
witness's lack of memory is evasive and untruthful, admission of prior
statements is proper].)


                                        8
statements at the preliminary hearing. Defendant’s arguments to the
contrary are not persuasive.
      In his opening brief, defendant argues that Evidence Code section 1294
is not applicable because the victim’s statements to the police officers were
introduced at the preliminary hearing through the officers’ testimony and not
by introduction of a recording of the statements. Section 1294, however, does
not require that the prior inconsistent statements be recorded and admitted
in that form at the preliminary hearing. Section 1294, subdivision (a)(2)
expressly contemplates that the statements may be introduced through a
witness’s testimony.
      People v. Martinez, supra, 113 Cal.App.4th at page 409 is not to the
contrary. In that case, the court held that a recording of prior inconsistent
statements made to the police by an unavailable trial witness was not
admissible because the recording had not been introduced at the preliminary
hearing. The court explained, “to be admissible at trial under Evidence Code
section 1294, the recording of [the witness’s] statement first should have been
introduced into evidence at the preliminary hearing. [Citation.] It was not.
Instead, [the witness] was asked to review specific excerpts of a transcript of
his interview with the police to see if it refreshed his recollection, and the
prosecutor read from portions of the transcript to impeach [the witness]. [The
detective] who questioned [the witness] also testified at the preliminary
hearing that [the witness] had made the statements he denied making. But
neither the transcript nor a recording of the interview was introduced as
evidence at the preliminary hearing. Thus, while the transcript of [the
witness’s] preliminary hearing testimony was properly admitted at trial due
to his unavailability [citation], the court erred in allowing the jury to hear the
actual recording of his statement to the police.” (Ibid.)



                                        9
      The Attorney General acknowledges that under section 1294,
subdivision (a)(2), the proper procedure would have been to introduce at trial
the transcript of the officers’ preliminary hearing testimony reflecting the
prior inconsistent statements. The Attorney General correctly argues,
however, that any error in that regard has been forfeited because defendant
“failed to object on this ground below. Had he done so, the prosecutor would
have presented [the victim’s] prior inconsistent statements through the
officers’ preliminary hearing testimony. [Defendant’s] failure to object
forfeited any reliance on this error as a basis for reversal because it deprived
the prosecution of an ‘opportunity to cure the defect.’ (People v. Coleman
(1988) 46 Cal.3d 749, 777.)”
      Accordingly, there was no reversible error regarding the admission of
the officers’ testimony regarding the victim’s statements.
   3. The matter shall be remanded for resentencing on the section 12022.5
      enhancement.
      Section 12022.5, subdivision (a) punishes “any person who personally
uses a firearm in the commission of a felony or attempted felony” with “an
additional and consecutive term of imprisonment in the state prison for 3, 4,
or 10 years, unless use of a firearm is an element of that offense.” Section
12022.53, subdivision (b) punishes “any person who, in the commission of [an
attempted murder], personally uses a firearm” with “an additional and
consecutive term of imprisonment in the state prison for 10 years.” Section
12022.53, subdivision (f) provides, however, that “[o]nly one additional term
of imprisonment under this section shall be imposed per person for each
crime” and that any enhancement involving a firearm specified in section
12022.5 “shall not be imposed on a person in addition to an enhancement
imposed pursuant to this section.” In People v. Gonzalez (2008) 43 Cal.4th
1118, 1130, the court explained that, “after a trial court imposes punishment


                                       10
for the section 12022.53 firearm enhancement with the longest term of
imprisonment, the remaining section 12022.53 firearm enhancements and
any section 12022.5 firearm enhancements that were found true for the same
crime must be imposed and then stayed.” As the Attorney General asserts,
the court made clear that a stay in such circumstances was governed by
section 12022.53, subdivision (f), not Penal Code section 654, “ ‘which applies
only to offenses punishable in different ways, not to prohibited enhancements
committed in the commission of an unstayed offense.’ ” (Quoting Gonzalez,
supra, at p. 1123, fn. 5.)
      Here, the court imposed a 10-year term on the section 12022.53,
subdivision (b) enhancement. The court stayed the section 12022.5
enhancement under section 654 rather than selecting a term and staying
execution under section 12022.53, subdivision (f). Defendant does not dispute
the Attorney General’s argument that the matter should be remanded so that
the court can select a term under section 12022.5 and then stay execution
under section 12022.53, subdivision (f). (See People v. Bradley (1998) 64
Cal.App.4th 386, 391 [“The failure to impose or strike an enhancement is a
legally unauthorized sentence subject to correction for the first time on
appeal.”].) Accordingly, we shall remand for resentencing on the section
12022.5 enhancement.
                                 Disposition
      The matter is remanded for resentencing on the section 12022.5
enhancement. The judgment is otherwise affirmed.


                                           POLLAK, P. J.
WE CONCUR:

STREETER, J.
BROWN, J.


                                      11